Quillian, Judge.
This is an appeal from an award of the State Board of Workmen’s Compensation which denied compensation. The award of the deputy director, which was adopted by the full board, stated that the claimant had received an injury to his back arising out of and in the course of his employment but he had lost no time from work until the date of his termination for reasons other than his physical condition. The award further stated that the deputy director was unable to determine from the evidence whether the claimant had any disability as a result of the injury. The burden of proof is upon the claimant to establish that he sustained an injury which arose out of and in the course of his employment and that disability resulted from the injury. Roberts v. Lockheed Aircraft Corp., 93 Ga. App. 440 (92 SE2d 51); Rivers v. Travelers Ins. Co., 93 Ga. App. 779 (92 SE2d 818). This finding of fact by the deputy director was tantamount to a determination that the claimant failed to carry this burden.
There was evidence that at the time of the hearing the claimant was employed as a paper hanger. The evidence *551was sufficient to support the award. Manufacturers Cas. Co. v. Badgett, 93 Ga. App. 449 (91 SE2d 861).
Submitted June 6, 1972—
Decided June 22, 1972.
Michael J. Reily, for appellant.
James T. McDonald, Jr., for appellees.

Judgment affirmed.


Hall, P. J., and Panned, J., concur.